Citation Nr: 0110706	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  98-10 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an effective date prior to September 15, 
1997 for grant of service connection for major depressive 
disorder.

2.  Entitlement to an increased evaluation for a major 
depressive disorder, currently evaluated as 10 percent 
disabling.



WITNESS AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel
INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Atlanta, Georgia 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
an April 1998 rating decision, the RO granted service 
connection for major depressive disorder and assigned a 10 
percent evaluation effective September 15, 1997.  The veteran 
disagreed with this evaluation and appealed.  The veteran and 
his spouse appeared before a hearing officer at a hearing at 
the St. Petersburg RO in August 1998.  In October 2000, the 
Atlanta RO denied the veteran's claim for an effective date 
prior to September 15, 1997 for the award of service 
connection.  The veteran has also appealed this decision.

The Board notes that as the veteran is an employee of the St. 
Petersburg RO, the case has been handled by the Atlanta RO.

The issue of evaluation of major depressive disorder, 
currently evaluated as 10 percent disabling, is the subject 
of the attached REMAND.


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA Medical Center 
(VAMC) in November 1993 for major depression.

2.  Neither a signed statement or a completed VA Form 21-526, 
Veteran's Application for Compensation or Pension, was 
received within one year of the date of the veteran's 
November 1993 VA hospitalization for major depression.

3.  The veteran's original claim for service connection for 
major depressive disorder as secondary to his service-
connected back and knee disabilities was received by the RO 
on September 15, 1997.

CONCLUSION OF LAW

An effective date prior to September 15, 1997 for the award 
of service connection for major depressive disorder is not 
warranted.  38 U.S.C.A. § 5110 (West 1991); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The 
issue discussed below was considered on the merits by the RO.  
By virtue of the Statement of the Case issued during the 
pendency of the appeal, the veteran was given notice of the 
information or evidence necessary to substantiate the claim.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact, it appears 
that all evidence identified by the veteran relative to these 
claims has been obtained and associated with the claims 
folder.  The November 1993 VA hospital and treatment records 
have been obtained.  The RO has met its duty to assist the 
veteran in the development of these claims under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

The veteran contends that the appropriate effective date for 
award of service connection for his major depressive disorder 
should be the date of his VA hospitalization for major 
depression, November 14, 1993.  

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(1) (West 1991).  Under 
these provisions, a specific claim in the form prescribed by 
the Secretary of Veterans Affairs must be filed in order for 
disability benefits to be paid to any individual under the 
laws administered by the VA.  38 U.S.C.A. § 5101 (a); 5110 
(West 1991); 38 C.F.R. § 3.151 (2000).  Both of these 
statutes clearly establish that an application must be filed.  
Wells v. Principi, 3 Vet. App. 307 (1992).  The implementing 
regulation is 38 C.F.R. § 3.400(b)(2)(i) (2000).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.151 (2000).  Any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, the claim will be considered filed as 
of the date of the receipt of the informal claim.  A report 
of examination or hospitalization will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of the examination, treatment, or 
hospitalization.  38 C.F.R. § 3.157 (2000).

The requirement for execution of a formal application is 
significant and that benefits can be paid only if the veteran 
files the form specified by the Secretary.  
Unless an exception provides otherwise, an award of VA 
benefits may not have an effective date earlier than the date 
the RO received the particular formal application for which 
the benefits were granted.  38 U.S.C.A. § 5110(a) (West 
1991); Washington v. Gober, 10 Vet. App. 391 (1997).

Evidence of record discloses that the veteran was service-
connected for intervertebral disc syndrome with low back pain 
and degenerative changes of the right knee.  The Board 
observes that a November 1993 VA medical record reveals that 
the veteran was seen with suicidal ideations due to pain in 
back and knee and marital difficulties.  VA medical records 
reveal that he was voluntarily admitted to the VAMC for 
evaluation.  The diagnosis at discharge was major depression, 
single episode, in partial remission.  VA medical records 
from March to July 1994 show treatment for major depression, 
chronic low back pain, and bilateral knee pain.  Although the 
veteran was service-connected for his back and right knee, 
the primary treatment received during the November 1993 
hospitalization was for major depression.  The RO received a 
VA Form 21-4138, statement in support of claim, in which the 
veteran claimed service connection for a chronic depression 
due to pain in his back and knee on September 15, 1997, 
approximately 4 years after the 1993 hospitalization.  

The Board has reviewed the evidence of record including the 
veteran's statements on appeal.  The evidence does not show 
that the signed statement or a completed application for VA 
compensation or pension claiming service connection for major 
depression was received within one year of the November 1993 
VAMC hospitalization.  The only claim for service connection 
for depression of record is the claim that was received by 
the RO on September 15, 1997.  Thus, the Board finds that the 
appropriate effective date for the award of service 
connection for major depressive disorder is September 15, 
1997, the date of receipt of the veteran's original claim for 
such.

Generally, benefits are based on claims.  The veteran is the 
person who is under an obligation to file a claim.  The 
veteran did not file a claim for depression prior to 
September 1997.  As discussed above, absent evidence of a 
prior informal claim followed by a completed application 
within one year of the informal claim, there is no legal 
basis upon which the Board may establish an effective date 
for major depression prior to September 15, 1997.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400.  As such, 
the veteran's claim is denied.



ORDER

An effective date prior to September 15, 1997 for the award 
of service connection 
for the veteran's major depressive disorder is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran, in an August 2000 
statement, alleges that his depression has worsened and his 
physician readjusted his medication.  However, the most 
recent VA mental examination was in January 1998, more than 3 
years ago.  Additionally, VA medical records subsequent to 
June 2000 are not of record.  The VA's duty to assist a 
claimant includes obtaining recent medical records and a 
contemporaneous and thorough examination in order to 
determine the nature and extent of the veteran's disability.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's VA 
medical records from June 2000 to present 
and associate them with the claims folder. 

2.  The RO should schedule the veteran for 
an examination to determine the nature and 
extent of his major depressive disorder.  
The claims folder to include all medical 
reports and opinions, should be made 
available to the examiner for review 
before the examination.  The examiner 
should provide a current Global Assessment 
of Functioning (GAF) score.  All other 
special studies and tests should be 
performed.  

3.  The veteran is notified that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655 (2000).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 


